Citation Nr: 9906176	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-15 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
vertigo and tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
the manifestations of human immunodeficiency virus (HIV) 
prior to November 14, 1996. 

3.  Entitlement to an evaluation in excess of 30 percent for 
the manifestations of HIV subsequent to November 14, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from December 1985 
to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to an increased rating for 
vertigo and tinnitus, and HIV.  

With respect to the claim for HIV, the RO granted entitlement 
to service connection for HIV and assigned a noncompensable 
evaluation thereto, effective in July 1991.  After several 
unsuccessful attempts at an increased rating (via reopened 
claims), the RO subsequently increased the evaluation to 10 
percent effective March 1995, and eventually increased the 
evaluation to 30 percent effective November 1996.  The 
veteran seeks a 100 percent evaluation for his service-
connected HIV, apparently for the entire time under 
consideration in this appeal.  As he has not withdrawn the 
appeal, or otherwise limited consideration, the 
characterization now on the title page reflects the issues 
that are in need of appellate review.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

It appears to the Board that the veteran may have attempted 
to raise the issue of a entitlement to a total rating based 
on individual unemployability.  If he desires to pursue this 
issue, he and/or his representative should do so with 
specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's vertigo and tinnitus are currently 
manifested by subjective complaints of severe dizziness and 
excessive fatigue.  

3.  Current objective findings of the veteran's vertigo and 
tinnitus include a normal examination of the head, eyes, 
ears, nose, and throat.  An extensive work-up was also 
negative.  

4.  There is no objective clinical evidence of severe 
labyrinthitis.  

5.  Prior to November 1996, the veteran's manifestations of 
HIV included subjective complaints of nightsweats, 
intermittent diarrhea for six months, and a 20 pound weight 
loss.  

6.  Prior to November 1996, objective findings of the 
veteran's HIV included a suboptimal memory for medication and 
details.  However, his chest was clear, heart regular, 
abdomen soft and nontender, and genital, rectal, and 
musculoskeletal examinations were normal.  Skin was without 
rashes or abnormalities.  The T4 cell count was 674.  

7.  Prior to November 1996, there was no evidence of 
recurrent constitutional symptoms, a T4 cell count less than 
200, Hairy Cell Leukoplakia, or oral candidiasis.  

8.  Subsequent to November 1996, the veteran's manifestations 
of HIV include subjective complaints of a burning tongue.

9.  Subsequent to November 1996, objective findings of the 
veteran's HIV include oral thrust. 

10.  There is no current objective clinical evidence of 
refractory constitutional symptoms, pathological weight loss, 
or an AIDS-related opportunistic infection or neoplasm.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for vertigo and tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.87a, (Diagnostic Code) DC 
6299-6204 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the manifestations of HIV prior to November 14, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.88b, DC 
6351 (1998).

3.  The criteria for an evaluation in excess of 30 percent 
for the manifestations of HIV subsequent to November 14, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.88b, DC 6351 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Vertigo and Tinnitus

The veteran contends, in essence, that his vertigo and 
tinnitus are worse than currently evaluated.  Specifically, 
he asserts that his symptoms are so severe that he was 
retired from the military in July 1991 and permanently 
retired from civilian work in February 1993.  He maintains 
that he is not able to work, drive, or do things outside the 
home due to falling or blacking out and hurting himself.  

The RO has rated the veteran's vertigo and tinnitus 
disability under DC 6299-6204.  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  In that respect, the RO determined that the 
veteran's vertigo and tinnitus to be analogous to 
labyrinthitis under DC 6204.  Under DC 6204, a 10 percent 
evaluation is warranted for moderate disease with tinnitus 
and occasional dizziness.  A 30 percent evaluation is 
warranted with severe labyrinthitis; tinnitus, dizziness, and 
occasional staggering.  

In an October 1993 HIV examination, the veteran complained 
of, among other things, on-going episodic lightheadedness.  
The final diagnoses did not include vertigo or tinnitus.  In 
February 1994, he was hospitalized for, among other thing, a 
near-syncopal episode and found to be volume depleted.  In 
August 1994, he was hospitalized for a number of things 
including complaints of dizziness associated with loss of 
vision and occasional tinnitus.  A past history of concussion 
in an automobile accident was noted.  Upon examination, his 
cranial nerves were intact except for a mild, horizontal 
nystagmus on the right, and he had normal sensory and 
vibratory examinations.  Finger-to-toe had slight dysmetria 
bilaterally but within normal limits.  He had normal rapid 
alternating movements and normal heel-to-shin with some 
ataxia with Romberg.  He was unable to walk tandem without 
assistance and his gait was slightly wide-based.  With 
respect to his vertigo, tinnitus, and near-syncopal episodes, 
the attending physician noted that the etiology was unclear 
but thought not to be related to a central nervous system 
problem.  Because a battery of tests was negative, the 
examiner concluded that the symptoms were consistent with a 
conversion disorder and the final diagnoses included 
conversion disorder.

Outpatient treatment records dated throughout 1994 show on-
going complaints of dizziness and black-outs.  In February 
1995, he complained that he lost his balance when he closed 
his eyes or was in a dark room.  His cranial nerves were 
intact and there was no nystagmus.  Sensory vibration and 
position were intact and there was no ataxia noted.  Romberg 
was position and he was unable to tandem.

In an August 1995 VA systemic examination, the veteran 
related that he experienced severe dizziness, muscle spasms, 
a loss of muscle bulk, numbness in the arms and legs, and 
excessive fatigue; however, the final diagnoses did not 
include vertigo or tinnitus.  In the most recent HIV 
examination report dated in January 1996, he reported a 
history of orthostatic syncope with negative ear, nose, 
throat (ENT), neurology, electroencephalogram (EEG), and MRI 
work-ups.  Physical examination revealed that his head, eyes, 
ears, nose, and throat were normal.  His neurologic system 
was intact and nonfocal.  The final diagnoses included a 
history of orthostatic syncope.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an evaluation in excess of 10 
percent for vertigo and tinnitus is warranted.  

After a review of the claims file, the Board finds that the 
present symptomatology of the veteran's vertigo and tinnitus 
disability is not medically demonstrated to be more than what 
is described as moderate labyrinthitis for VA compensation 
purposes.  The reports of the VA examinations and outpatient 
treatment records reflect that the veteran has complaints of 
vertigo and tinnitus; however, the evidence does not suggest 
that it is severe or that he has occasional staggering.  The 
Board notes hospitalizations in 1994 for, among other 
multiple medical problems, near-syncopal episodes.  However, 
the medical evidence suggests that the symptomatology was 
either due to volume depletion or had conversion reaction 
underpinnings.  The record clearly establishes that the 
veteran has experienced episodes of dizziness and has 
complained of this to his treating physicians.  However, 
these episodes do not appear to be severe, prolonged, or 
currently as troublesome as in the past.  Therefore, the 
Board concludes that the veteran's service-connected vertigo 
and dizziness is appropriately compensated by the assignment 
of a 10 percent disability evaluation.  Accordingly, the 
Board finds that the schedular criteria for a rating in 
excess of the currently assigned 10 percent disability 
evaluation are not met.    

II.  Entitlement to Increased Evaluations for the 
Manifestations of HIV Prior to and Subsequent to November 14, 
1996

Historically, the veteran was originally service connected 
for HIV by rating decision dated in October 1991, and a 
noncompensable evaluation was assigned effective July 1991.  
Since then, he has made several new claims for an increased 
rating without success.  In March 1995, he filed this most 
recent claim for an increased rating for his service-
connected HIV disability.  By rating decision dated in August 
1995, the RO increased the evaluation to 10 percent effective 
March 16, 1995.  Subsequently, the evaluation was increased 
to 30 percent by rating decision dated in February 1997 with 
an effective date of November 14, 1996.

The RO has rated the veteran's HIV disability under DC 6351.  
During the pendency of the appeal, the rating criteria for 
some infectious diseases was revised effective August 1996.  
However, as the schedular ratings applicable to his HIV 
disability did not change as a result of these revisions, the 
Board finds that no prejudice will result to the veteran by 
way of appellate review of the claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
16-92 (July 24, 1992).  Further, because the Board finds no 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the ratings 
assigned to the veteran's disabilities, the amended 
provisions will be applied as "more favorable" to the 
veteran.

Under DC 6351, a noncompensable evaluation is warranted when 
the veteran is asymptomatic, following initial diagnosis of 
HIV infection, with or without lymphadenopathy or has a 
decreased T4 cell count.  A 10 percent evaluation is 
warranted following development of definite medical symptoms, 
T4 cell of 200 or more and less than 500, and on approved 
medications, or; with evidence of depression or memory loss 
with employment limitations.  A 30 percent evaluation is 
warranted with recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication, or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis.  Refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; minimum rating following development of AID-related 
opportunistic infection or neoplasm will be assigned a 60 
percent evaluation.  Finally, AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; HIV-related illness with 
debility and progressive weight loss, without remission, or 
few or brief remissions warrants a 100 percent evaluation.

In an August 1995 VA systemic conditions examination report, 
the veteran's subjective complaints included dizziness, 
muscle spasms, and loss of muscle bulk, especially in the 
buttocks.  He reported pins, needles, and numbness in the 
arms and legs, and excessive fatigue.  Physical examination 
revealed that he had an anal coccygeal dimple, inflamed anal 
area, pain in the upper right quadrant, and an obese abdomen.  
The liver and spleen were not palpable and there was no skin 
rash.  Chronic gingivitis was noted but no evidence of 
thrush.  His blood pressure was 148/98 with associated 
headaches, and he had normal sinus rhythm with no murmurs.  
The lungs were clear to auscultation and percussion.  He was 
being treated with Prozac for depression.  There was no 
history of anemia.  Syncope and vertigo was noted.  He also 
had evidence of myopathy and the examiner suspected that the 
veteran could develop cardiomyopathy.  The skin was clear 
from rash.  He had bouts of tachycardia and had developed 
hypertension in service.  The final diagnoses were anal 
coccygeal dimpling, chronic hepatitis B, situational 
depression, essential hypertension, and acquired 
immunodeficiency syndrome.

In December 1995, the veteran complained of fatigue, a tongue 
lesion, and vertigo.  The clinical assessment included 
questionable candidiasis.  His T4 cell count was 410.  In a 
January 1996 HIV examination report, he complained of 
nightsweats, intermittent diarrhea for six months, and a 20 
pound weight loss.  Physical examination revealed that he was 
pleasant, cooperative, and in no acute distress.  Memory for 
medication and details was suboptimal.  His chest was clear, 
and the heart had a regular rate and rhythm with no murmurs 
or gallops.  The abdomen was soft, nontender, and without 
hepatosplenomegaly or masses.  The genital, rectal, and 
musculoskeletal examinations were normal.  Skin was without 
rashes or abnormalities.  Chest X-ray and urinalysis were 
normal.  The T4 cell count was 674.  The final diagnoses were 
HIV syndrome, hypomagnesium, history of hepatitis B, thrush, 
recurrent bronchitis, and orthostatic syncope, hypertension, 
subjective memory loss, recurrent back spasms with abnormal 
nerve conduction studies, and seborrheic dermatitis, under 
control.

In March 1996, the veteran's T4 cell count was 472.  In 
November 1996, his T4 cell count was 374.  Finally, in 
support of his claim, the veteran submitted an outpatient 
treatment record dated November 14, 1996, which reveals that 
he sought treatment for a one week history of a burning 
tongue.  On physical examination, his tongue was painful and 
erythematous at the base.  The neck was supple with full 
range of motion.  His weight was listed at 208 pounds.  The 
clinical impression was HIV and thrush.  Based on this 
record, the RO increased the veteran's evaluation to 30 
percent effective November 14, 1996, the date of the report.

After a careful review of the evidence, the Board finds that 
an evaluation in excess of 10 percent was not warranted prior 
to November 1996.  Further, the Board finds that an 
evaluation in excess of 30 percent is not warranted for the 
period subsequent to November 14, 1996.  As noted above, a 10 
percent evaluation is warranted following development of 
definite medical symptoms, T4 cell count between 200 and 500, 
taking approved medications, or with evidence of depression 
or memory loss with employment limitations.  A 30 percent 
evaluation is warranted with recurrent constitutional 
symptoms, intermittent diarrhea, and on approved medications, 
or with a T4 cell count less than 200, Hairy Cell 
Leukoplakia, or oral candidiasis.  A 60 percent evaluation is 
warranted with refractory constitutional symptoms, diarrhea, 
and pathological weight loss, or following the development of 
an AIDS-related opportunistic infection or neoplasm.  

With respect to the issue of an increased rating prior to 
November 14, 1996, the evidence shows that the veteran T4 
cell count was less than 500 but never dropped to less than 
200, consistent with a 10 percent evaluation but no more.  
Specifically, in December 1995 his T4 cell count was 410, 
and, although candidiasis was noted, it was mentioned as 
questionable and not a confirmed diagnosis.  Further, in 
March 1996, his T4 cell count was 472, and in November 1996 
it was 374.  Because his T4 cell count did not drop below 
200, a higher evaluation was not warranted.  Moreover, there 
was no evidence of recurrent constitutional symptoms, nor did 
he have evidence of Hairy Cell Leukoplakia, or oral 
candidiasis.  As an example, in the January 1996 HIV 
examination report, the veteran was noted to be pleasant, 
cooperative, and in no acute distress.  His chest was clear, 
heart was regular, and the abdomen was soft, nontender, and 
without hepatosplenomegaly or masses.  The genital, rectal, 
and musculoskeletal examinations were normal, and he had no 
rashes or abnormalities of the skin.  This is consistent with 
a 10 percent rating under DC 6351.  A 10 percent evaluation, 
but no more, prior to November 1996 is also consistent with 
the veteran's reported depression and memory loss.  Finally, 
although on one occasion the veteran reported episodes of 
intermittent diarrhea, the Board concludes that that alone 
does not support a 30 percent evaluation.  Thus, the Board 
finds that the evidence does not support an evaluation higher 
than 10 percent prior to November 14, 1996.

With respect to the issue of an increased rating subsequent 
to November 14, 1996, the evidence shows that a 30 percent 
evaluation, but no higher, is warranted for that time period.  
Specifically, a November 1996 outpatient treatment record 
reveals that the veteran's weight was 208 pounds.  For 
reference, in a November 1993 HIV examination report, the 
veteran's weight was reported as 198 pounds.  Thus, it 
appears that his weight had been stable and he had no 
evidence of pathological weight loss warranting a 60 percent 
evaluation.  Further, his abdomen was soft, obese, and 
nontender with positive bowel sounds and he had no evidence 
of diarrhea.  Finally, except for the presentation of oral 
thrust, consistent with a 30 percent evaluation, there was no 
evidence associated with the claims file consistent with a 60 
percent evaluation.  That is, the evidence does not show 
refractory constitutional symptoms, or an AIDS-related 
opportunistic infection or neoplasm.

The Board has considered the veteran's written statements 
that the manifestations of his HIV disability are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  In 
this case, the present symptomatology of the veteran's HIV 
disability is not medically demonstrated to warrant more than 
the assigned evaluations for the time periods on appeal.  The 
evidence of record reflects that the veteran does not 
currently have refractory constitutional symptoms, diarrhea, 
and pathological weight loss or an AIDS-related opportunistic 
infection or neoplasm.  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the evaluations for the manifestations of the 
veteran's HIV disability were appropriate.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
vertigo and tinnitus is denied.

Entitlement to an evaluation in excess of 10 percent for the 
manifestations of HIV prior to November 14, 1996, is denied.

Entitlement to an evaluation in excess of 30 percent for the 
manifestations of HIV subsequent to November 14, 1996, is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -


